Citation Nr: 0947614	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for right ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to 
November 1989, August 1992 to June 1995, and February 2003 to 
July 2004, to include service in Iraq from June 2003 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Detroit, Michigan, which denied the above claims.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A copy of the hearing transcript has been 
associated with the Veteran's claims file.

During his June 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for tinnitus.  The Board 
does not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, 
therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD was incurred in, or caused by, his 
period of active service.

2.  The Veteran's right ear hearing loss was incurred in, or 
caused by, his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009). 

2.  The criteria for entitlement to service connection for 
right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this decision, the Board grants 
service connection for PTSD and right ear hearing loss.  This 
award represents a complete grant of the benefits sought on 
appeal.  Thus, any deficiency in VA's compliance is deemed to 
be harmless error, and any further discussion of VA's 
responsibilities is not necessary.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, including psychoses and organic diseases of the 
nervous system such as a sensorineural hearing loss, when 
such disability is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

PTSD

The Veteran contends that he has PTSD as a result of 
incidents that occurred during military service in Iraq.  
Specifically, the Veteran has reported that he spent 355 days 
in north Iraq, where he was in a rear echelon unit that 
traveled 700 miles without support.  He has reported that 
while in this unit, he was under daily mortar fire and rocket 
propelled grenade (RPG) attacks, some of which hit the 
buildings he was in.  He has also reported that his unit was 
occasionally under small arms fire.  See June 2009 hearing 
transcript.  The Veteran's  Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) confirms that 
the Veteran served in Iraq from June 2003 to June 2004 in a 
designated imminent danger pay area, and indicates that he 
received the Global War on Terrorism Expeditionary Medal and 
the Global War on Terrorism Service Medal.

To establish entitlement to service connection for PTSD a 
Veteran must provide medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

At the outset, the Board notes that the Veteran's service 
treatment records for his service from February 2003 to July 
2004 were found to be unavailable in August 2007, after 
attempts to associate such records were made in July 2007.  

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD, which is linked to 
his corroborated in-service stressor, and that service 
connection is warranted.  In this regard, the Board notes 
that, at a general VA physical in August 2004, a month 
following separation from service, the Veteran screened 
positive for PTSD and was referred to a therapist.  The 
doctor noted that the Veteran had a dysphoric mood with a 
congruent effect.  The doctor also reported that the Veteran 
was a combat Veteran of the Iraq War who was often under 
mortar attack and feared for his life and for those around 
him.  The doctor indicated that the Veteran had just recently 
returned from Iraq, and that during his separation processing 
enquiry, had been diagnosed with PTSD.  

The Veteran first sought VA psychiatric treatment in October 
2004, only three months following separation from service, 
when he was diagnosed with chronic PTSD and a depressive 
disorder.  Subsequently, the Veteran has sought VA 
psychiatric treatment on a regular basis.  During treatment 
in February 2005, he was diagnosed with a depressive disorder 
and was recommended for anger management; in April 2005 and 
September 2005, and he was diagnosed with PTSD and a 
depressive disorder, not otherwise specified; and in June 
2005, he was diagnosed with a depressive disorder and an 
anxiety disorder.  Finally, during treatment in November 
2005, a doctor noted that the Veteran was taking Celebrex for 
his PTSD.   

The Veteran is competent to report that he was exposed to 
certain circumstances of service during his time in Iraq that 
resulted in his experiencing feelings of anger, depression, 
anxiety, and hypervigilance since that time.  See Washington 
v. Nicholson, 19 Vet. App. 362 (2005); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of 
observable symptomatology).  Competent testimony is limited 
to that which the witness has actually observed and is within 
the realm of his personal knowledge.  Such knowledge comes to 
a witness through use of his senses-that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).   It is within the Veteran's realm of personal 
knowledge whether he saw combat while in Iraq and whether he 
has experienced feelings of anger, depression, anxiety, and 
hypervigilance since.

Furthermore, there is no reason to doubt the credibility of 
the Veteran in reporting his experiences in Iraq and his 
continuity of symptomatology since service.  The Veteran's 
records are internally consistent, as evidenced by his 
statements, VA treatment records, and hearing testimony, and 
it is facially plausible that he was exposed to combat while 
in Iraq and has experienced the symptoms of PTSD as a result 
of these experiences.  As such, the Board finds that the 
Veteran's statements are credible and probative, and add 
weight to the overall claim.  See Struck v. Brown, 9 Vet. 
App. 145, 155-156 (1996).  Furthermore, in diagnosing the 
Veteran with PTSD, the August 2004 VA doctor noted that the 
Veteran was a combat Veteran who was often under mortar 
attack and feared for his life and for those around him, and 
who had first been diagnosed with PTSD upon separation from 
service.

Moreover, the Board finds that the Veteran's statements 
regarding the occurrence of his in-service stressors are 
consistent with the circumstances of his service as evidenced 
by the record.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In this regard, Board notes that the Veteran's DD 
Form 214 includes a notation of designated imminent danger 
pay for his time in Iraq and reveals that he received two 
medals for his service in support of the Global War on 
Terrorism.  

As noted above, when, after consideration of all evidence and 
material of record in a case, there is an approximate balance 
of positive and negative evidence regarding any material 
issue, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (holding that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail.").  Because there is a 
medical diagnosis of PTSD related to the claimed in-service 
stressor, and credible supporting evidence of the occurrence 
of that stressor, the Board concludes that the preponderance 
of the evidence supports the grant of service connection for 
PTSD.  Thus, following a full review of the record, and 
applying the benefit of the doubt doctrine, all doubt is 
resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  
Therefore, the Veteran's claim for service connection for 
PTSD is granted.  

Right Ear Hearing Loss

The Veteran asserts that service connection for right ear 
hearing loss is warranted because he developed this condition 
during service due to acoustic trauma.  Specifically, he 
reports being exposed to noise from automatic weapons firing 
directly next to him without hearing protection during live 
fire exercises.  He has reported that for a few days, and 
sometimes weeks, after such exercises he could not hear 
anything out of his right ear, and that his right ear would 
ring all the time.  See June 2009 hearing transcript.  The 
Veteran has also reported that he began seeking VA treatment 
for his hearing loss shortly after returning from Iraq.  

As noted above, the Veteran's service treatment records for 
his period of service from February 2003 to July 2004 are 
unavailable.  However, the Veteran has submitted service 
treatment records dated in March 1998 and August 2000, which 
indicate that that he did not have hearing loss in accordance 
with VA standards prior to his period of service from 
February 2003 to July 2004.  See 38 C.F.R. § 3.385.  

At a VA physical examination in August 2004, only a month 
after separation from service, a doctor noted that the 
Veteran was experiencing right ear hearing loss, which he 
reported began after being exposed to live fire exercises 
while on a convoy.  In September 2004, the Veteran underwent 
VA audiological testing, which revealed right ear hearing 
loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  
The doctor reported that puretone audiometry testing 
indicated hearing within normal limits from 250 to 1000 
Hertz, sloping to mild to high sensorineural hearing loss in 
the right ear from 2000 to 8000 Hertz.  

The Board finds the Veteran's reports of in-service noise 
exposure and a continuity of symptomatology since service to 
be credible.  The Veteran's records are internally 
consistent, and it is facially plausible that he was exposed 
to noise while in service, especially given his exposure to 
combat while serving in Iraq.  The Veteran is also competent 
to report that he has experienced difficulty hearing since 
the live fire exercises in service.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (competent testimony is limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses, that which is heard, felt, 
seen, smelled or tasted).  It is within the Veteran's realm 
of personal knowledge whether he has experienced difficulty 
hearing.  Additionally, the Veteran has consistently reported 
that his difficulty hearing first manifested during service 
and has continued since, as is evidenced by his VA treatment 
records, statements, and hearing testimony.  Moreover, a VA 
doctor diagnosed the Veteran with hearing loss in accordance 
with VA standards only two months following separation from 
service.  Accordingly, applying the benefit of the doubt 
doctrine, all doubt is resolved in favor of the Veteran.  See 
38 C.F.R. § 3.102 (2008).  Therefore, the Veteran's claim for 
service connection for right ear hearing loss is granted. 


ORDER

Service connection for PTSD is granted.  

Service connection for hearing loss is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


